             Case 1:18-cv-07342-JGK-BCM Document 116 Filed 05/10/21 Page 1 of 3




MIRANDA SLONE SKLARIN VERVENIOTIS LLP
_________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


MICHAEL A. MIRANDA*                                                                       THE ESPOSITO BUILDING                                                                                     ANNE P. EDELMAN
STEVEN VERVENIOTIS
                                                                                         240 MINEOLA BOULEVARD                                                                                  GABRIELLA CAMPIGLIA
ONDINE SLONE                                                                                                                                                                                      RICHARD B. EPSTEIN
RICHARD S. SKLARIN°                                                                        MINEOLA, NY 11501
                                                                                                                                                                                               ABRAHAM WARMBRAND
MAURIZIO SAVOIARDO                                                                          TEL (516) 741-7676                                                                                    ALLYSON N. BROWN
KELLY M. ZIC                                                                                FAX (516) 741-9060                                                                                    MICHAEL A. BAYRON
FRANK R. MALPIGLI□                                                                                                                                                                                 MICHAEL HOFMANN
ANDREW B. KAUFMAN±                                                                                  WWW.MSSSV.COM                                                                                     GALINA STILER°
LAWRENCE S. WASSERMAN                                                                                                                                                                                   LAURA ALTO
______                                                                                                                                                                                       CHRISTOPHER J. LAMPERT*
                                                                                                    BRANCH OFFICES:
                                                                                                    WESTCHESTER, NY
SENIOR COUNSEL                                                                                       NEW YORK, NY
LOUISE FASANO                                                                                          CLARK, NJ                                                                                      *ALSO ADMITTED IN NEW JERSEY
                                                                                                                                                                                                         □ALSO ADMITTED IN FLORIDA
NANCY R. SCHEMBRI°                                                                                                                                                                           ±ALSO ADMITTED IN DISTRICT OF COLUMBIA
                                                                                                                                                                                                         ° RESIDENT IN WESTCHESTER



WRITER’S E-MAIL:
REPSTEIN@MSSSV.COM

                                                                                                         May 10, 2021
VIA ECF
Honorable Barbara Moses
U.S. Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12B
New York, New York 10007-1312

                                                    Re:              Rodolfo Tecocoatzi-Ortiz et al. v Just Salad et. al.
                                                                    18-cv-07342(JGK)(BM)                  __________________

Dear Magistrate Moses :

        We represent the Defendants in the above matter. We write in accordance with Your
Honor’s Order of May 3, 2021 to respectfully request that the Court schedule a pre-motion
conference to resolve a discovery dispute, or, in the alternative, that the Court consider this
submission as our motion to compel plaintiffs to produce a questionnaire that was shown to
plaintiff Sanchez prior to his deposition.

        The undersigned discussed this matter with Aaron B. Schweitzer for approximately ten
(10) minutes on April 30th in an attempt to resolve the matter. Since that time, plaintiffs
responded to Defendants’ demand by producing the responses annexed hereto as Exhibit “A”
and a privilege log, annexed hereto as Exhibit “B”. Defendants transmitted a letter to plaintiffs
advising that the response was insufficient, and requesting that plaintiff’s call to discuss. Exhibit
“C”. I then called plaintiffs’ counsel in an attempt to discuss the response and left a message.
Today, I called counsel a second time and followed up with an email again asking counsel to
call. In response, at 5:40 this evening, I received an email from counsel stating that they would
not produce the document, but remain unable to reach counsel by phone.

        The law is clear that even otherwise privileged documents must be disclosed if a witness
reviews the document in preparation for a deposition and the documents affect the substance of
the witness’s testimony. Johnson-Harris v. United States, 2020 WL 550279, at *2 (S.D.N.Y. Feb.
     Case 1:18-cv-07342-JGK-BCM Document 116 Filed 05/10/21 Page 2 of 3


MIRANDA SLONE SKLARIN VERVENIOTIS LLP

Honorable Barbara Moses
MAY 10, 2021
PAGE 2 OF 3

4, 2020) United States v. Mount Sinai Hosp., 185 F. Supp. 3d 383, 393 (S.D.N.Y. 2016);
Thomas v. Euro RSCG Life, 264 F.R.D. 120, 122 (S.D.N.Y. 2010). Thus, as plaintiff Sanchez
reviewed the questionnaire prior to giving testimony, and the questionnaire influenced his
testimony, it must be produced, even if it was otherwise privileged.

         During his deposition, plaintiff Sanchez testified that he reviewed “all the questions”
prior to his deposition “[b]ecause I needed some things to remember, what days I started
working there, and things like that, there were some things.” Ex. D at pp. 7-8. Mr. Sanchez then
testified that he met with his lawyer in order to prepare for his deposition, and that:

       Q. Okay. When you were with this lawyer, did they show you any documents to
       help you remember things?
       A. Yes. The questions.
       Q. What questions did they show you?
       A. Well, the day that I started and what were the things that I did at Just Salad,
       and things like that.
       Q. What documents did your attorneys have that helped you remember the day
       you started at Just Salad; was it something the attorneys wrote, was it documents
       they had from Just Salad, what did they show you?
       A. Well, it's something that I remember I told them when I started, and they just
       wrote it.
       Q. They showed this to you prior to your deposition?
       A. Yes.
       Q. Did that help you remember things for your testimony today, that paper?
       A. Yes.

Ex. D at pp. 9-10.

        Mr. Sanchez’s testimony is clear that, when testifying during his deposition, he relied on
“the questions” shown to him by his lawyers in order to remember certain dates, and, crucially,
what he did when he was at Just Salad. In this regard, plaintiffs allege at bar that Defendants
were not entitled to take the tip credit against the minimum wage because plaintiffs were doing
untipped work for more than twenty percent (20%) of their time. Thus, Mr. Sanchez’s testimony
as to a central issue in the lawsuit was influenced by the “questionnaire” shown to him by his
attorneys prior to the deposition. Moreover, the deposition testimony is particularly important
here as plaintiff’s counsel has been found to have filed misleading affidavits in the past. Peng
Bai v. Fu Xing Zhuo, 2014 WL 5475395, at *3 (E.D.N.Y. 2014)

       Given that plaintiff Sanchez’s testimony was influenced by “the questions” shown to him
by his attorneys prior to his deposition, that document must be produced regardless of whether
any privilege would ordinarily attach. As such, we ask that the court schedule a pre-motion
conference to resolve this matter. In the event that the Court does not believe a conference is
necessary, we ask that the Court compel plaintiff to produce the questionnaire shown to plaintiff
Sanchez prior to his deposition.
     Case 1:18-cv-07342-JGK-BCM Document 116 Filed 05/10/21 Page 3 of 3


MIRANDA SLONE SKLARIN VERVENIOTIS LLP

Honorable Barbara Moses
MAY 10, 2021
PAGE 3 OF 3


       We thank the Court for its consideration of this matter.

                                 Very truly yours,
                                 MIRANDA SLONE SKLARIN VERVENIOTIS LLP

                                 s/Richard B. Epstein

                                 Richard B. Epstein

cc: All Counsel (via ECF)
